—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 11, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
At the hearing, testimony was taken from claimant’s employer who stated that she received two complaints of inappro*1046priate behavior toward two women by claimant. Both of the women, involved also testified that claimant had inappropriately touched them. Although claimant denied any involvement, this merely presented a question of credibility which was within the exclusive province of the Unemployment Insurance Appeal Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged—Roberts], 113 AD2d 997). Here, there is substantial evidence in the record to support the Board’s decision disqualifying claimant from receiving unemployment insurance benefits due to misconduct (see, Matter of Valentin [American Museum of Natural History—Roberts] 103 AD2d 919).
Decision affirmed, without costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.